Title: Paper on the Academy, [31 July 1750]
From: Franklin, Benjamin
To: 


Within a few weeks of their organization, Nov. 13, 1749, the Academy trustees had received subscriptions amounting to more than £700. Twenty-three trustees alone subscribed £383 annually for five years—William Allen’s pledge of £75 a year was the largest; and some forty or fifty other citizens promised a total of £322 8s. the first year. An unexpected gift of £100 came from the London merchants David Barclay & Sons; and in March 1751 Mayor Thomas Lawrence, with the City Council’s approval, gave his salary of £100 to the Academy instead of spending it for a feast for the citizens (see above, II, 329). To pay off the indebtedness on the New Building the trustees borrowed £800 from the Lottery Managers; and it cost them £598 to remodel it for school uses. Two lots adjoining the building were purchased, 1751. Apparatus had to be bought and instructors engaged. “I asked Mr. Franklin, who is the soul of the whole,” Richard Peters wrote Thomas Penn, “whether they would not find it difficult to collect masters. He said, with an air of firmness, that money would buy learning of all sorts, he was under no apprehensions about masters. …” The trustees turned for additional support to the City Council (11 of whose 24 members, including BF, were trustees); William Allen presented their appeal, July 30, 1750. The next day a paper of Franklin’s was laid before the Council giving an account of what had already been accomplished for the Academy “and what Advantages are expected from that Undertaking.”
 
[July 31, 1750]
The Trustees of the Academy have already laid out near £800, in the Purchase of the Building, and will probably expend near as much more in fitting up Rooms for the Schools, and furnishing them with proper Books and Instruments for the Instruction of Youth.
The greatest Part of the Money paid and to be paid, is subscribed by the Trustees themselves, and advanced by them; many of whom have no Children of their own to educate, but act from a View to the Public Good, without Regard to Sect or Party. And they have engaged to open a Charity School within two Years for the Instruction of Poor Children gratis, in Reading, Writing and Arithmetick, and the first Principles of Virtue and Piety.
The Benefits expected from this Institution, are,
1. That the Youth of Pensilvania may have an Opportunity of receiving a good Education at home, and be under no Necessity of going abroad for it; whereby not only a considerable Expence may be saved to the Country, but a stricter Eye may be had over their Morals by their Friends and Relations.
2. That a Number of our Natives will hereby be qualified to bear Magistracies, and execute other public Offices of Trust, with Reputation to themselves and Country; there being at present great Want of Persons so qualified in the several Counties of this Province. And this is the more necessary now to be provided for by the English here, as vast Numbers of Foreigners are yearly imported among us, totally ignorant of our Laws, Customs, and Language.
3. That a Number of the poorer Sort will hereby be qualified to act as Schoolmasters in the Country, to teach Children Reading, Writing, Arithmetick, and the Grammar of their Mother Tongue; and being of good Morals and known Characters, may be recommended from the Academy to Country Schools for that Purpose; The Country suffering at present very much for want of good Schoolmasters, and oblig’d frequently to employ in their Schools, vicious imported Servants, or concealed Papists, who by their bad Examples and Instructions often deprave the Morals or corrupt the Principles of the Children under their Care.
4. It is thought that a good Academy erected in Philadelphia, a healthy Place, where Provisions are plenty, situated in the Center of the Colonies, may draw Numbers of Students from the Neighbouring Provinces, who must spend considerable Sums yearly among us, in Payment for their Lodging, Diet, Apparel &c. which will be an Advantage to our Traders, Artisans, and Owners of Houses and Lands. This Advantage is so considerable, that it has been frequently observed in Europe, that the fixing a good School or College in a little inland Village, has been the Means of making it a great Town in a few Years; And therefore the Magistrates of many Places, have offer’d and given great yearly Salaries, to draw learned Instructors from other Countries to their respective Towns, meerly with a View to the Interest of the Inhabitants.
Numbers of People have already generously subscribed considerable Sums to carry on this Undertaking; but others, well disposed, are somewhat discouraged from contributing, by an Apprehension lest when the first Subscriptions are expended, the Design should drop. The great Expence of such a Work is in the Beginning: If the Academy be once well-open’d, good Masters provided, and good Orders established, there is Reason to believe (from many former Examples in other Countries) that it will be able after a few Years, to support it self. Some Assistance from the Corporation is immediately wanted and hoped for; and it is thought that if this Board, which is a perpetual Body, take the Academy under their Patronage, and afford it some Encouragement, it will greatly strengthen the Hands of all concern’d, and be a Means of Establishing this good Work, and continuing the good Effects of it down to our late Posterity.
